 



EXHIBIT 10.1
SUBLEASE
     THIS SUBLEASE (“Sublease”) is entered into on June 22, 2006 by and between
Avnet, Inc., a New York corporation with its principal offices at 2211 South
47th Street, Phoenix, AZ 85034 (“Sublessor”) and Somaxon Pharmaceuticals, Inc.,
a Delaware corporation with its principal offices at 12750 High Bluff Drive,
Suite 310, San Diego, CA 92130 (“Sublessee”).
RECITALS
     A. By Lease Agreement dated September 23, 2002 (the “Prime Lease”), Kilroy
Realty, L.P. (“Landlord”) leased to Memec, LLC (“Memec”) certain premises at
3721 Valley Center Drive, San Diego, CA 92130 (the “Building”).
     B. Sublessor is successor by merger to Memec.
     C. Sublessor desires to sublease to Sublessee and Sublessee desires to hire
from Sublessor the entire rentable area on the fifth floor of the Building
consisting of approximately 25,697 rentable square feet of space as depicted on
the Plan attached to and forming a part of this Sublease as Exhibit A (the
“Sublet Premises”).
     NOW, THEREFORE, in consideration of the mutual agreements set forth herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Sublessor and Sublessee mutually agree as follows:
     1. Sublease, Use and Term. Sublessor hereby subleases to Sublessee and
Sublessee hereby hires from Sublessor the Sublet Premises together with the
fixtures thereon and the furniture and equipment specified in Exhibit C hereof
and the non-exclusive right to use the break-room and shower room located on the
first floor of the Building as depicted on Exhibit E hereof for the term, at the
rentals and upon the terms and conditions set forth in this Sublease. The Sublet
Premises shall be used only for general business office and related uses
permitted under the Prime Lease. The term of this Sublease shall commence on the
later of (i) June 29, 2006; (ii) the date that Sublessor shall deliver
possession of the Sublet Premises pursuant to Section 2(a) of this Sublease; or
(iii) the date that Sublessor shall deliver to Sublessee the written consent of
Landlord pursuant to Section 18 of this Sublease (the “Commencement Date”) and
shall expire on February 27, 2013, unless sooner terminated in accordance with
the provisions hereof.
     2. Delivery of Premises; Sublessor Improvements.
     (a) Sublessor, at its expense, shall deliver the Sublet Premises: (i) in
clean “broom swept” condition; (ii) with the carpets professionally cleaned;
(iii) with touch-up paint applied to painted areas where necessary; (iv) with
all window-coverings operational; (v) with the HVAC, mechanical, plumbing,
lighting and electric service in good operating condition; and (vi) with the
security equipment described in Exhibit D in good operating condition.
     (b) Sublessor, at its expense, shall within one hundred and twenty
(120) days from the Commencement Date perform and complete the following
improvements to the Sublet Premises: (i) Removal from the fifth floor of the
stairway between the 4th and 5th floors, restoration of slab and flooring and
installation of floor tiles in restored areas and vicinity in a manner
reasonably acceptable to Sublessee; (ii) installation of separate electric
metering or sub-metering for 5th floor; and (iii) upgrade to the elevator
security equipment described in Exhibit D.
     (c) Sublessee acknowledges that Sublessor’s performance of the work
described in Section 2(b) will require installation of a temporary encasement of
wood studs and sheetrock) surrounding the work area until such work is
completed. Such temporary encasement will be installed no later than July 7,
2006. Sublessor will use reasonable efforts to minimize any disruption to
Subtenant by reason of such installation and work.
     (d) Subject to Landlord’s prior written approval, Sublessor shall permit
Sublessee to access the Sublet Premises on a rent-free basis promptly after this
Sublease has been executed so that Sublessee may install its cabling and related
office systems. Any access and performance of installations prior to the
Commencement Date shall be at Sublessee’s sole risk and subject to Sublessee’s
adherence to the provisions of this Sublease, including the obligation to
provide certificates of insurance required pursuant to this Sublease.
     (e) Subject to Sublessor’s obligations in Section 2(a) of this Sublease,
Sublessor shall deliver and Sublessee shall accept possession of the Sublet
Premises in “as is” condition and except for such obligations and Sublessor’s

1



--------------------------------------------------------------------------------



 



obligations to perform the improvements specified in Section 2(b) of this
Sublease, Sublessor shall have no other obligation to perform any work or
installations, renovations, alterations, or improvements. Sublessee has
inspected the Sublet Premises and the fixtures and improvements thereon, and is
thoroughly acquainted with their condition, and except as provided in this
Sublease agrees to take possession of same “as is” in their condition on the
commencement of the term hereof.
     (f) In the event Sublessor shall not deliver possession of the Sublet
Premises in the condition required by Section 2(a) of this Sublease, Sublessee
shall give written notice specifying the nature and extent of such
nonconformance within ten (10) days after the Commencement Date and any other
nonconformance shall be deemed to be waived. Sublessor shall promptly correct
any such nonconformance.
     3. Rent.
     (a) Sublessee shall pay to Sublessor as base rent (“Base Rent”) the
following:
$ 955,928.40 per annum payable $79,660.70 per month from
the Commencement Date to June 30, 2007;
$ 984,606.25 per annum payable $82,050.52 per month from
July 1, 2007 to June 30, 2008;
$ 1,014,144.44 per annum payable $84,512.04 per month from
July 1, 2008 to June 30, 2009
$ 1,044,568.77 per annum payable $87,047.40 per month from
July 1, 2009 to June 30, 2010
$ 1,075,905.84 per annum payable $89,658.82 per month from
July 1, 2010 to June 30, 2011
$1,108,183.01 per annum payable $92,348.58 per month from
July 1, 2011 to June 30, 2012
$1,141,428.50 per annum payable $95,119.04 per month from
July 1, 2012 to February 27, 2013
     Notwithstanding the foregoing, Base Rent shall be abated for the first two
weeks following the Commencement Date. Subject to the preceding sentence,
Sublessee shall pay Base Rent in advance on the first day of each month of the
term, except that Sublessee shall pay the first monthly installment of Base Rent
on the Commencement Date.
     (b) Sublessee shall pay to Sublessor as additional rent (“Additional Rent”)
all other sums payable under this Sublease.
     (c) Sublessee shall pay Base Rent and Additional Rent (collectively “Rent”)
in lawful money of the United States by good check or draft drawn to the direct
order of Sublessor at the address of Sublessor herein or to such other party or
such other address as Sublessor shall designate, without notice or demand and
without any deduction, set-off or offset whatsoever. If this Sublease shall
commence on a day other than the first day of a calendar month, or if this
Sublease shall expire or terminate on a day other than the last day of a
calendar month, then Rent for such fractional month shall be prorated on a daily
basis based upon a thirty (30) day calendar month. Additional Rent shall be paid
as and when specified in this Sublease; if not specified in this Sublease,
Additional Rent shall be paid within twenty (20) days from receipt of
Sublessor’s invoice.
     4. Additional Rent. For the purposes of this Sublease: the rentable area of
the Sublet Premises mean 25,697 square feet, which is the agreed rentable square
foot area of the Sublet Premises; and the rentable area of the Building shall
mean 114,782 square feet, which is the agreed rentable square foot area of the
Building; and “Sublessee’s Share” shall be deemed to mean 22.39%, which is the
agreed percentage obtained by dividing 25,697 by 114,782. In the event that the
rentable square foot area leased by Sublessor under the Prime Lease shall be
increased or decreased during the term of this Sublease, Sublessee’s Share shall
be recalculated in accordance with ANSI Z65.1-1996, as promulgated by the
Building Owners and Managers Association. Sublessee shall pay as Additional Rent
as and when Sublessor’s payments are due from Sublessor pursuant to the Prime
Lease Sublessee’s Share of:
     (a) any increases in charges incurred by Sublessor pursuant to Article 4 of
the Prime Lease over sums incurred by Sublessor pursuant to Article 4 of the
Prime Lease for the calendar year ending December 31, 2006; and

2



--------------------------------------------------------------------------------



 



     (b) any increases in charges incurred by Sublessor pursuant to provisions
of the Prime Lease other than Article 3 or 4 of the Prime Lease, provided
however that Sublessee shall pay 100% of all charges payable for electricity and
other utilities supplied to the Sublet Premises; 100% of all charges for
services supplied to the Sublet Premises (except as otherwise set forth in this
Sublease) and 100% of all such charges resulting from Sublessee’s violation of
any provision of this Sublease; and
     (c) If applicable in the jurisdiction where the Sublet Premises are
situated, Sublessee shall pay and be liable for all rental, sales, use and other
similar taxes, if any, (excluding income taxes of Sublessor) levied or imposed
by any governmental or municipal authority having authority on payments by
Sublessee pursuant to this Sublease. Any such payments shall be made
concurrently with the payment of the Rent upon which the tax is based as set
forth above.
     Sublessor shall provide Sublessee with copies of all documentation received
by Sublessor from Landlord in support of calculations of Additional Rent payable
by Sublessee under this Sublease. At Sublessee’s written request, Sublessor
shall exercise its rights pursuant to Section 4.6 of the Prime Lease to
(a) request documentation evidencing the accuracy of Landlord’s calculations of
Additional Rent, and (b) dispute such calculations and seek to have them
adjusted, provided that Sublessee shall pay Sublessor for any and all out of
pocket expenses (including the reasonable accountants and attorneys fees)
incurred by Sublessor in connection with such dispute.
     5. Repairs and Maintenance. Sublessor shall not be responsible for injury,
loss or damage resulting from acts or omissions of third parties performing
repairs or maintenance or for injury, loss or damage resulting from the
condition of the Sublet Premises or the lands and buildings of which the Sublet
Premises are a part or the fixtures or improvements therein, except where such
loss or damage arises from the negligence or willful misconduct of Sublessor,
its agents, employees, contractors and/or subcontractors.
     6. Utilities and Services.
     (a) If electricity supplied to the Sublet Premises is directly metered by
the utility providing electricity to the Sublet premises, Sublessee shall pay
the supplier for Sublessee’s electric service. If electricity supplied to the
Sublet Premises is sub-metered, then Sublessor shall provide Sublessee with an
invoice on a monthly basis showing in reasonable detail the computation of
charges for the prior month for electric service together with copies of
applicable bills to Sublessor from the utility providing electric service, and
Sublessee shall pay Sublessor or its designee for Sublessee’s electric service
at rates no greater than the rates that Sublessee would have paid if metered
directly to the utility providing electricity to the Building. Notwithstanding
the foregoing, for the period from the Commencement Date until the date that the
Sublet Premises shall be directly metered or sub-metered, Sublessee shall pay
Sublessor for electric service on a monthly basis in amounts equal to
Sublessee’s Share (22.39%) of the sums incurred for electric service by
Sublessor as shown on statements from the utility providing electric service to
the Building.
     (b) Notwithstanding any provision of this Sublease to the contrary,
cleaning and janitorial service to the Sublet Premises shall be provided by
Landlord in accordance with the Cleaning Specifications attached to the Prime
Lease as Exhibit J.
     (c) Sublessor agrees to provide at Sublessor’s expense (except for
reimbursement of charges for issuance of access cards and except to the extent
that such charges are payable by Sublessee pursuant to Section 4 of this
Sublease) the security equipment and related services specified in Exhibit D
hereto. Sublessee hereby acknowledges that such equipment is operated and/or
monitored by a recognized third party service provider and that Sublessor’s sole
responsibility shall be to continue to engage a recognized third party service
provider to operate and/or monitor such equipment. Subject to the foregoing,
Sublessor shall not be responsible for providing security and shall not be
responsible for the failure of any security equipment and/or monitoring service.
Sublessee hereby assumes all responsibility for the protection of Sublessee, its
employees, agents, invitees and property from acts of third parties. Sublessee
shall give Sublessor prompt written notice of the failure of any security
equipment or monitoring service provided hereunder upon Sublessee obtaining
actual knowledge of such failure.
     7. Casualty Loss; Condemnation. Sublessor shall not enter into any
agreement or take any action that would result in the termination of this
Sublease as a result of any taking by eminent domain or condemnation or any
casualty loss or damage to the Sublet Premises without Sublessee’s written
consent, which consent shall not be unreasonably withheld, delayed or
conditioned. Notwithstanding the foregoing, this Sublease and Sublessee’s rights

3



--------------------------------------------------------------------------------



 



hereunder shall be subject to the exercise by Landlord or any third party
entitled thereto of any rights granted pursuant to the Prime Lease or by law,
including the right to terminate the Prime Lease or this Sublease in the event
of any taking by eminent domain or condemnation or any casualty loss or damage.
     8. Holding Over. If Sublessee or any party claiming by, through or under
Sublessee holds over in the Sublet Premises after expiration or termination of
this Sublease, Sublessor may exercise any and all remedies available to it at
law or in equity to recover possession of the Sublet Premises, and to recover
damages, including without limitation, all amounts payable by Sublessor to
Landlord by reason of such holdover. For any month or partial month that
Sublessee or any party claiming by, through or under Sublessee remains in the
occupancy of the Sublet Premises after the expiration or termination of this
Sublease, such occupancy shall at Sublessor’s option be construed as tenancy
from month to month only at a monthly Rental equal to the greater of (i) one and
one half (1-1/2) times the Rent and Additional Rent payable for the month prior
to expiration or termination of this Sublease; or (ii) the Rent and Additional
Rent and other amounts payable by Sublessor to Landlord by reason of such
holding over. The foregoing shall not be construed as Sublessor’s permission for
Sublessee to hold over and the acceptance by Sublessor of any lesser sum shall
be construed as payment on account and not in satisfaction of damages for such
holding over.
     9. Default by Sublessee; Remedies of Sublessor. Sublessee shall be in
default under this Sublease: (i) if Sublessee shall fail to pay Rent or
Additional Rent or other amounts as and when same shall be due hereunder and
such failure shall continue for five (5) days after receipt of written notice of
such failure; or (ii) if Sublessee shall fail to comply with any provision of
this Sublease and shall not cure such failure within thirty (30) days after
receipt of written notice thereof, provided however that if the nature of
Sublessee’s obligation requires more than thirty (30) days for compliance and
Sublessor shall not be in default under the Prime Lease by reason thereof,
Sublessee shall not be in default if Sublessee commences to cure such default
within such thirty (30) days and thereafter diligently prosecutes same to
completion; or (iii) if any act or omission by Sublessee shall constitute a
default under the Prime Lease and Sublessee shall not cure such default or
threatened default within one half of the time period allowed to cure such
default under the Prime Lease. If Sublessee shall be in default under this
Sublease, Sublessor shall have the right, without further notice to Sublessee,
to (i) invoke any of the remedies permitted under the Prime Lease; or
(ii) invoke any other remedies permitted by law or in equity by reason of such
default, including the right of injunction.
     10. Prime Lease.
     (a) This Sublease shall be subject and subordinate to the terms, covenants
and conditions of the Prime Lease. Sublessee agrees to abide by and not to do
anything which would constitute a default under the Prime Lease or omit to do
anything which would result in a violation of the terms, covenants and
conditions of the Prime Lease.
     (b) The terms, covenants and conditions of the Prime Lease are hereby
incorporated herein by reference with the same force and effect as if fully set
forth in this Sublease, except that:
     (i) any reference in the Prime Lease to “Landlord” or “Tenant” shall mean
the Sublessor or Sublessee, respectively; any reference in the Prime Lease to
“Premises” shall mean the Sublet Premises; any reference in the Prime Lease to
“Tenant’s Share” shall mean the Sublessee’s Share; any reference in the Prime
Lease to the “term” shall mean the term of this Sublease; any reference in the
Prime Lease to quantities applicable to the Building shall be adjusted to
reflect Sublessee’s Share;
     (ii) the following portions of the Prime Lease shall not be incorporated in
this Sublease: all Sections of the “Summary of Basic Lease Information”,
Sections 1.3, 1.4, 2, 4, 16, 21.1, 21.2.2, 21.2.3, 21.2.4, 23.4, 29.13 (except
for the last sentence thereof), 29.18, 29.24, 29.37 and 29.39 of the Prime Lease
and Exhibits A, B, C, G, I, J and K;
     (iii) any obligation of Landlord to provide a Non-disturbance Agreement
shall be satisfied by any non-disturbance agreement reasonably acceptable to
Sublessor;
     (iv) any obligation of Landlord to provide construction, alterations or
improvements shall not apply to this Sublease;
     (v) if the Prime Lease provides Sublessor with any exclusive rights and/or
any rights to renew, or terminate, or rights of first refusal or rights to
increase, or decrease the size of the Sublet Premises, or elect

4



--------------------------------------------------------------------------------



 



to lease other premises, any such right shall be deemed personal to Sublessor
and expressly reserved to Sublessor and shall not be incorporated in this
Sublease;
     (vi) if a conflict between provisions of this Sublease and provisions of
the Prime Lease would permit Sublessee to do or cause to be done any act or
thing to be done prohibited by the Prime Lease, then the provisions of the Prime
Lease shall prevail;
     (vii) any provision of the Prime Lease that Landlord’s consent shall not be
unreasonably withheld shall not apply to Sublessor’s consent hereunder, which
consent shall be given or not given by Sublessor in its sole judgment in the
event that (a) Landlord shall not have given its consent under the Prime Lease
or (b) the giving of such consent by Sublessor would subject Sublessor to
additional liabilities, costs or expenses as a result thereof; in all other
instances, Sublessor’s consent shall not be unreasonably withheld or delayed or
conditioned;
     (viii) if any act or omission by Sublessee shall constitute a default under
the Prime Lease, the time period for Sublessee to cure such default hereunder
shall be deemed to be one- half of the time period to cure such default under
the Prime Lease;
     (ix) for purposes of incorporating Section 3.2 (Abatement of Rent) of the
Prime Lease into this Sublease, the term “Abatement Event” shall be deemed to
apply to any such event caused by Landlord, with respect to Landlord’s
obligations under the Prime Lease and any such event caused by Sublessor with
respect to Sublessor’s obligations under this Sublease;
     (x) for purposes of incorporating Section 17 (Estoppel Certificates) of the
Prime Lease into this Sublease, Sublessee shall not be required to disclose any
information regarding Sublessee which has not already been publicly disclosed by
Sublessee; and
     (xi) subject to Sublessee’s obligations to abide by and not to do anything
that would constitute a default under the Prime Lease or omit to do anything
which would result in a violation of the terms, covenants and conditions of the
Prime Lease, in the event that any provisions or defined terms set forth in this
Sublease conflict with any provision or defined term of the Prime Lease that is
incorporated herein by reference, then the provisions of this Sublease shall
control
       11. Enforcement of Landlord’s Obligations. Sublessor shall have no
responsibility for any representations, warranties, covenants or agreements of
Landlord or for performance of any obligations of Landlord or for any failure of
Landlord to perform any of Landlord’s obligations or for any act or omission of
Landlord, except in each case to the extent set forth in this Section 11. In the
event that Landlord fails to perform any obligation under the Prime Lease for
the benefit of the Sublet Premises or that effects Sublessee’s use and enjoyment
thereof, Sublessor shall, on written notice from Sublessee, request that
Landlord perform such obligation and Sublessor shall use all commercially
reasonable efforts (which expression shall not include prosecution of any legal
action) to obtain performance of such obligation by Landlord in favor of the
Sublet Premises. Notwithstanding the foregoing, if Landlord shall be in default
under the Prime Lease in performance of an obligation in favor of the Sublet
Premises or which could reasonably be expected to impact upon the use or
possession of the Sublet premises, Sublessor shall, on notice from Sublessee and
at Sublessee’s expense, prosecute such action as Sublessee shall reasonably
request and deem reasonably appropriate to obtain performance of such obligation
by Landlord. Sublessee shall be entitled to participate with Sublessor in the
enforcement of Sublessor’s rights against Landlord and Sublessee agrees to
cooperate with the prosecution of any such action. Provided that the obligations
of Sublessor hereunder or pursuant to the Prime Lease shall not be increased
thereby and the benefits of Sublessor hereunder or pursuant to the Prime Lease
shall not be reduced thereby, Sublessor hereby grants Sublessee the nonexclusive
right to deal directly with Landlord with respect to the performance or
nonperformance of any obligations of Landlord under the Prime Lease with respect
to the Premises, the conduct or manner of conduct of Sublessee’s or Landlord’s
activities therein or work to be performed or services to be rendered therein or
thereto by Landlord; it being the intent of the parties hereto that, at its sole
expense and subject to the limitations set forth herein, Sublessee may exercise
such rights as are reasonably necessary or desirable to permit Sublessee to use
and occupy the Premises as contemplated in this Sublease, and not otherwise.
       12. Parking. Sublessee shall be permitted to use 95 of the parking spaces
available to all occupants of the Building (including garage spaces) on a
non-exclusive basis. Such parking spaces will be available to Sublessee without
charge except for those charges payable by Sublessee pursuant to Section 4 of
this Sublease. Such use

5



--------------------------------------------------------------------------------



 



shall be subject to the terms and provisions set forth in the Prime Lease.
Subject to Landlord’s consent, if required, the parking spaces which are
currently marked “MEMEC” shall be redesignated as reserved for visitors of the
Building
     13. Security Deposit; Letter of Credit. Sublessee shall on or before the
Commencement Date deposit with Sublessor a security deposit in the form of a
Letter of Credit conforming to the requirements of the Prime Lease, except that:
the “Initial L-C Amount” and the “L-C Amount” shall be deemed to be as follows:
(i) $600,000 from the Commencement Date until June 30, 2009; (ii) $450,000 from
July 1, 2009 to June 30, 2010; (iii) $400,000 from July 1, 2010 to June 30,
2011; (iv) $325,000 from July 1, 2011 to June 30, 2012; and $250,000 thereafter;
Sections 21.2.2, 21.2.3, 21.2.4 of the Prime Lease shall not be incorporated in
this Sublease and references to such Sections of the Prime Lease shall not apply
to this Sublease; Exhibit H shall be amended so that the addressee is: “Avnet,
Inc., 2211 South 47th Street, Phoenix, AZ 85034, Attn. Legal Department. The
Letter of Credit shall secure Sublessee’s full and faithful performance and
observance of the terms, covenants and conditions of this Sublease, including
without limitation Sublessee’s obligation to restore the Sublet Premises to its
condition prior to any alteration by Sublessee. In the event that Sublessee
elects to terminate this Sublease pursuant to Section 17 hereof, the sums
payable by Sublessee pursuant to Section 17 hereof shall be paid by Sublessee
from the Letter of Credit.
     14. Notices. In the event that either party shall during the term hereof
receive any notice or other communication with respect to the use and occupancy
of the Sublet Premises, such party shall promptly furnish a copy of same to the
other party. Any notice or other communication which either party shall desire
or be required to give to the other shall be deemed sufficiently given if in
writing and sent by registered or certified mail or recognized overnight carrier
addressed to the other party, as follows: to Sublessor at: Avnet, Inc., 2211
South 47th Street, Phoenix, AZ 85034, Attn: Corporate Real Estate Department;
with a copy sent concurrently to: Avnet, Inc., 2211 South 47th Street, Phoenix,
AZ 85034, Attn: Legal Department; and to Sublessee, as follows: prior to the
Commencement Date at 12750 High Bluff Drive, San Diego, CA 92130 Attn. Matt
Onaitis and from and after the Commencement Date at the Sublet Premises Attn.
Matt Onaitis.
     15. Real Estate Broker. Each party represents to the other that except for
Colliers International and CB Richard Ellis, Inc., such party has dealt with no
real estate broker, agent, finder or other person acting as such in connection
with this transaction. Each party shall indemnify and hold the other harmless
from and against any and all claims, judgments, suits, costs, reasonable
attorney’s fees and other expenses which the other may incur by reason of claims
of any person, firm or corporation for a brokerage commission, finder’s fee or
other compensation based upon any alleged negotiations or dealings by such party
contrary to the foregoing representation. Sublessor shall pay the brokerage
commission payable in connection with this transaction to Colliers International
and CB Richard Ellis, Inc. pursuant to separate agreement specifying such
brokerage commission.
     16. Representations of the Parties.
     (a) Sublessee represents to Sublessor that except as expressly set forth in
this Sublease, neither Sublessor nor its agents or representatives have made any
representations or promises with respect to the physical condition of the
Premises or the lands and buildings of which the Premises are a part or the
expenses of operation, availability of utilities and services, zoning ordinances
or other legal requirements or any other matter or thing related thereto.
     (b) Sublessor represents to Sublessee that: (i) Exhibit A constitutes a
true, correct and complete copy of the Prime Lease, and comprises the entire
understanding and agreement of Landlord and Sublessor with respect to the
Premises, (ii) the Prime Lease is in full force and effect in accordance with
its terms, and (iii) neither Landlord nor Sublessor is in default under the
Prime Lease and (iii) to Sublessor’s knowledge, no condition exists that with
notice and/or the passage of time would constitute a default under the Prime
Lease; and (iv) to Sublessor’s knowledge, the Building and the Sublet Premises
are in compliance with all laws and regulations applicable to its present uses.
     17. Option to Terminate. Sublessee shall have a one time right to terminate
this Sublease effective at the end of the thirty-sixth (36th) month of the term.
Such option shall not be effective unless: (i) Sublessee shall provide Sublessor
with at least eight (8) months prior written notice of its election to
terminate; and (ii) Sublessee shall pay to Sublessor prior to the end of the
thirty fifth (35th) month of the term (the “Termination Payment Date”) a
termination fee equal to the sum of (i) $350,000 plus (ii) if on the Termination
Payment Date Sublessor has not removed the portion of the stairway between the
4th and 5th floor that is below the 5th floor one-third (1/3) of the costs
reasonably estimated by Sublessor to be incurred for removal of the slab and
flooring restored pursuant to Section 2(b) hereof and reinstallation of the
portion of the stairway from the 4th to the 5th floor. Sublessor shall provide
written notice of such estimate at least thirty (30) days prior to the end of
the 35th month of the term. In the event that following such work Sublessor’s
actual costs shall be greater than the sum estimated, Sublessee shall

6



--------------------------------------------------------------------------------



 



pay Sublessor 1/3 of any deficiency. In the event that following such work
Sublessor’s actual costs shall be less than the sum estimated, Sublessor shall
reimburse Sublessee 1/3 of any overpayment. The foregoing payment by Sublessee
shall be made by drawing down such sum from the Letter of Credit described in
Section 13 hereof.
     18. Landlord Approval. This Sublease shall not be effective unless and
until Sublessor shall have obtained the written consent of Landlord to this
Sublease and an estoppel certificate from Landlord in form reasonably acceptable
to Sublessee. In the event that such written consent and estoppel certificate
are not obtained within fifteen (15) days from the date hereof, either party may
cancel this Sublease by notice to the other party delivered prior to receipt by
Sublessor and Sublessee of such written consent of Landlord and such estoppel
certificate. Sublessor shall use reasonable commercial efforts to diligently
obtain such consent and estoppel certificate and Sublessee shall use reasonable
commercial efforts to cooperate with Sublessor.
     19. Continuation of Prime Lease. Sublessor hereby agrees that it shall
abide by all of its obligations under the Prime Lease, and that it shall take
all commercially reasonable actions as shall be necessary to maintain the
existence and effectiveness of the Prime Lease and the Sublessor’s interest
thereunder. Sublessor further covenants that it shall take all commercially
reasonable actions to defend any claims by Landlord that Sublessor has breached
the Prime Lease, and shall pursue all commercially reasonable means of opposing
any efforts by Landlord to terminate the Prime Lease or otherwise take any
action that would diminish Sublessee’s rights under this Sublease by reason of
such breach. Sublessor agrees that it shall not voluntarily modify or terminate
the Prime Lease in a manner that reduces Sublessee’s rights under this Sublease
or increases Sublessee’s obligations under this Sublease without Sublesee’s
prior written consent. IN THE EVENT THAT SUBLESSEE’S RIGHT TO OCCUPY THE SUBLET
PREMISES PURSUANT TO THIS SUBLEASE IS TERMINATED AS A RESULT OF SUBLESSOR
(I) ENTERING INTO AN AGREEMENT TO MODIFIY OR TERMINATE THE PRIME LEASE IN
VIOLATION OF THE PROVISIONS OF THIS SUBLEASE WITHOUT THE CONSENT OF SUBLESSEE,
(II) CAUSING A BREACH UNDER THE PRIME LEASE THAT RESULTS IN A TERMINATION OF THE
PRIME LEASE, OR (III) OTHERWISE BREACHING A COVENANT SET FORTH IN THIS SECTION
19, THEN SUBLESSOR AND SUBLESSEE AGREE THAT IT WOULD BE IMPRACTICAL AND
EXTREMELY DIFFICULT TO ESTIMATE THE DAMAGES WHICH SUBLESSEE MAY SUFFER DUE TO
THE BREACH OF THE COVENANTS SET FORTH IN THIS SECTION 19. THEREFORE, SUBLESSOR
AND SUBLESSEE DO HEREBY AGREE THAT A REASONABLE ESTIMATE OF THE TOTAL NET
DETRIMENT THAT SUBLESSEE WOULD SUFFER IN THE EVENT THAT SUBLESSOR BREACHES ITS
COVENANTS IN THIS SECTION 19 IS AND SHALL BE, AS SUBLESSEE’S SOLE AND EXCLUSIVE
REMEDY (WHETHER AT LAW OR IN EQUITY) FOR SUCH BREACH, AN AMOUNT EQUAL TO THE
FOLLOWING:
     1. IF SUCH BREACH OCCURS DURING THE FIRST YEAR OF THE TERM OF THIS
SUBLEASE, $750,000;
     2. IF SUCH BREACH OCCURS DURING THE SECOND YEAR OF THE TERM OF THIS
SUBLEASE, $500,000;
AND
     3. IF SUCH BREACH OCCURS AFTER THE SECOND YEAR OF THE TERM OF THIS
SUBLEASE, $350,000.
SAID AMOUNT SHALL BE THE FULL, AGREED AND LIQUIDATED DAMAGES FOR THE BREACH OF
THE COVENANTS SET FORTH IN THIS SECTION 19 BY SUBLESSOR, ALL OTHER CLAIMS TO
DAMAGES OR OTHER REMEDIES F0R SUCH BREACH BEING HEREIN EXPRESSLY WAIVED BY
SUBLESSEE. THE PARTIES ACKNOWLEDGE THAT THE PAYMENT OF SUCH LIQUIDATED DAMAGES
IS NOT INTENDED AS A FORFEITURE OR PENALTY WITHIN THE MEANING OF CALIFORNIA
CIVIL CODE SECTIONS 3275 OR 3369, BUT IS INTENDED TO CONSTITUTE LIQUIDATED
DAMAGES TO SUBLESSEE PURSUANT TO CALIFORNIA CIVIL CODE SECTIONS 1671, 1676 AND
1677. SUBLESSEE HEREBY WAIVES CALIFORNIA CIVIL CODE SECTION 3389.
NOTWITHSTANDING THE FOREGOING, THE WAIVERS SET FORTH IN THIS SECTION SHALL NOT
PRECLUDE SUBLESSEE FROM PURSUING OTHER REMEDIES THAT MAY BE AVAILABLE TO
SUBLESSEE AT LAW OR IN EQUITY WITH RESPECT TO ANY BREACHES BY SUBLESSOR OF ANY
OTHER PROVISION OF THIS SUBLEASE.

         
 
       
 
  Sublessee’s Initials   Sublessor’s Initials

7



--------------------------------------------------------------------------------



 



20. Miscellaneous.
     a. Where the context so permits or requires, the terms of this Sublease
shall survive the expiration or termination of this Sublease.
     b. The following exhibits are attached to and form a part of this Sublease:
Exhibit A — Sublet Premises
Exhibit B — Prime Lease
Exhibit C — Furniture and Equipment
Exhibit D — Security Equipment
Exhibit E — First Floor Plans
     c. This Sublease contains the entire agreement between the parties relative
to the subject matter hereof, and all negotiations, understandings and
agreements related to the subject matter hereof are merged in this Sublease.
This Sublease may not be altered, changed or amended except by a written
agreement between Sublessor and Sublessee.
     IN WITNESS WHEREOF, Sublessor and Sublessee have executed this Sublease as
of the date and year first above written.

                              SUBLESSOR:       SUBLESSEE:             Avnet,
Inc.       Somaxon Pharmaceuticals, Inc    
 
                            By:  /s/ Raymond Sadowski     By:  /s/ Meg M.
McGilley                        
Name
  Raymond Sadowski         Name: Meg M. McGilley    
Title
  Sr. VP and CFO         Title: VP Finance and CFO    

8



--------------------------------------------------------------------------------



 



Exhibit A
Sublet Premises

9



--------------------------------------------------------------------------------



 



Exhibit B
Prime Lease

10



--------------------------------------------------------------------------------



 



Exhibit C
Furniture and Equipment

11



--------------------------------------------------------------------------------



 



Exhibit D
Security Equipment
(see Section 2(a)
Inside first floor lobby glass doors will require card key access for entry to
first floor.
Elevators will require card key access for entry to elevators (access is not
specific to any floor).
Stairwell re-entry will require manual code entry (specific to each floor) to
activate locking devices for re-entry to all floors above 1st floor.
Upgrade
(see Section 2(b)
Elevators will require card key access for entry to elevators (access specific
to 5th floor).

12



--------------------------------------------------------------------------------



 



Exhibit E
First Floor Plans

13